Mr. Justice Kobe
delivered the opinion of the Court:
Did the court err in dismissing the bill % It will be observed that it is not stated that, in erecting this house on the land of his wife, appellant was acting under any mistake as to the title to said land. Neither is it averred that there was any agreement or understanding between himself and his wife by reason of which the house was erected. The facts, therefore, as disclosed by the bill and upon which this opinion must turn, are that appellant, to provide a home for his wife, voluntarily erected a dwelling house upon a lot belonging to her, without any mutual understanding or agreement in respect thereto. “It is a settled principle that where a husband pays the consideration and has a conveyance of the purchased property made to his wife, the presumption is against a resulting trust for his benefit, and the proof to overcome this presumption must be clear and satisfactory.” Ockstadt v. Bowles, present term, ante, 58; McCartney v. Fletcher, 11 App. D. C. 1.
The rule applies with equal force to a case like this, where a husband fulfilled only his legal duty in providing a home for his wife. To overcome the presumption that the money thus expended by the husband was a gift to his wife, a contract or understanding inconsistent therewith must be clearly proven, and, in the absence of an averment that such a contract or understanding existed, it must be presumed that there was none. There being no such averment in appellant’s petition, it follows that the court was right in sustaining the demurrer thereto.
Decree affirmed, with costs.

Affirmed.